Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Shah; Ashish et al. (US 20090014127 A1). Shah teaches a capacitively coupled Plasma Enhanced Chemical Vapour Deposition (PE-CVD) apparatus (Figure 2C; [0034]) comprising: a chamber (300; Figure 2C; [0034]); a first electrode (332,372; Figure 2C; [0035]-[0036]; aluminum) comprising a substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) positioned in the chamber (300; Figure 2C; [0034]); a second electrode (All above 316+392+324; Figure 2C; [0044]) comprising a gas inlet structure (All above 316; Figure 2C; [0044]) positioned in the chamber (300; Figure 2C; [0034]), the gas inlet structure (All above 316; Figure 2C; [0044]) comprising an edge region (374,380A; Figure 2C; [0044]), a central region (384; Figure 2C) which protrudes downwardly with respect to the edge region (374,380A; Figure 2C; [0044]), and one or more precursor gas inlets (307,309; Figure 2C) for introducing a PE-CVD precursor gas mixture to the chamber (300; Figure 2C; [0034]), the edge region (374,380A; Figure 2C; [0044]) and the central region (384; Figure 2C) both constituting part of the second electrode (All above 316+392+324; Figure 2C; [0044]), wherein the precursor gas inlets (307,309; Figure 2C) are disposed in the edge region (374,380A; Figure 2C; [0044]) and the central region (384; Figure 2C) is spaced apart from the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) to define a plasma dark space channel; and an RF power source (392; Figure 2C; [0044]) connected to the gas inlet structure (All above 316; Figure 2C; [0044]) for supplying RF power thereto, as claimed by claim 1. Applicant’s claimed “plasma dark space channel” is met because Shah discusses throughout the reference the “edge processing” and “edge region” to the exclusion of any central depositions or etching. See Shah (abstract, [0010], [0011], [0044], etc..).
Shah further teaches:
The apparatus (Figure 2C; [0034]) according to claim 1 in which the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) comprises an edge region (edge of 332; Figure 2C) and a central region (central region of 332; Figure 2C) for receiving a substrate (304; Figure 2C), the central region (central region of 332; Figure 2C) being raised with respect to the edge region (edge of 332; Figure 2C), wherein the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) is spaced apart from the central region of the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) to define the plasma dark channel (see above), as claimed by claim 2
The apparatus (Figure 2C; [0034]) according to claim 2 in which the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) is generally opposite the central region of the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum), as claimed by claim 3
The apparatus (Figure 2C; [0034]) according to claim 1 in which at least one of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) are formed from a metallic material, as claimed by claim 5.
The apparatus (Figure 2C; [0034]) according to claim 1 in which a spacing between the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) is configured to be varied (342; Figure 2C; [0036]) during a course of a capacitively coupled PE-CVD process performed in the apparatus (Figure 2C; [0034]), as claimed by claim 8
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah; Ashish et al. (US 20090014127 A1) in view of Koshiishi; Akira et al. (US 20060000803 A1). Shah is discussed above. 
Shah further teaches:
Shah does not teach:
The apparatus (Figure 2C; [0034]) according to claim 2 in which spacing between the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) is in a range from 2 to 20 mm, as claimed by claim 4
The apparatus (Figure 2C; [0034]) according to claim 5 in which the central region (384; Figure 2C) and the edge region (374,380A; Figure 2C; [0044]) of the gas inlet structure (All above 316; Figure 2C; [0044]) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
The apparatus (Figure 2C; [0034]) according to claim 1 in which the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) depends (protrudes) downwardly with respect to the edge region (374,380A; Figure 2C; [0044]) of the gas inlet structure (All above 316; Figure 2C; [0044]) to a depth in a range from 5 to 45 mm, as claimed by claim 7
Koshiishi also teaches a plasma processing device (Figure 1) including the apparatus (Figure 1) according to claim 5 in which the central region (central region  of 58; Figure 1) and the edge region (edge region of 58; Figure 1) of the gas inlet structure (58; Figure 1) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Shah to use a conductor for Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) as taught by Koshiishi. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Shah to optimize the dimension(s) of Shah’s substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) and Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) depth.
Motivation for Shah to use a conductor for Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) as taught by Koshiishi is for controlling the “spatial distribution of plasma density” as taught by Koshiishi ([0019]). Motivation for Shah to optimize the dimension(s) of Shah’s substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) and Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) depth is for improving “etching uniformity” as taught by Koshiishi ([0065]). Lastly, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited ferences illustrate structural and functional features similar to the claimed invention.
US 20060000803 A1
US 20070187363 A1
US 20060169671 A1
US 20070254486 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716